Per Curiam.
The trial court entered a pretrial statement allowing the plaintiff 15 days to amend the complaint if desired, and 30 days to file a bill of particulars. Plaintiff failed to comply with the order and defendant filed a motion for summary judgment. *290At the hearing, plaintiff elected to stand on his original complaint and after the trial judge indicated he would enter a summary judgment, plaintiff asked to amend the complaint. The court ruled that there had been considerable dereliction in the filing of an amended complaint, denied the request, and granted defendant’s summary judgment.
As stated in Kromat v. Vestevich (1968), 14 Mich App 291, the pretrial statement controls the subsequent course of action in a case. The statement must be considered an order of the court. In view of plaintiff’s failure to comply with the order, the trial judge did not abuse his discretion in refusing to allow plaintiff to amend his complaint at such a late date and granting a summary judgment.
Affirmed. Costs to defendants.
Fitzgerald, P. J., and R. B. Burns and Robinson,. JJ., concurred.